
	
		II
		112th CONGRESS
		1st Session
		S. 1226
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mr. Inhofe, Mr.
			 Barrasso, Mr. Hoeven,
			 Mr. Cornyn, Mr.
			 Blunt, Ms. Landrieu,
			 Mrs. Hutchison, Mr. Coats, Mr.
			 Corker, Mr. Thune, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to address air pollution from
		  Outer Continental Shelf activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Offshore Energy and Jobs
			 Permitting Act of 2011.
		2.Air quality
			 measurementSection 328(a)(1)
			 of the Clean Air Act (42 U.S.C. 7627(a)(1)) is amended in the second sentence
			 by inserting before the period at the end the following: , except that
			 any air quality impact of any OCS source shall be measured or modeled, as
			 appropriate, and determined solely with respect to the impacts in the
			 corresponding onshore area.
		3.Outer
			 Continental Shelf sourceSection 328(a)(4) of the Clean Air Act (42
			 U.S.C. 7627(a)(4)) is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking subsections (a) and (b) and inserting this
			 subsection and subsections (b) and (d); and
			(2)in subparagraph (C)—
				(A)by redesignating clauses (i) through (iii)
			 as subclauses (I) through (III), respectively, and by indenting the subclauses
			 appropriately;
				(B)by striking
			 The terms and inserting (i)
			 In general.—The
			 terms; and
				(C)by striking the
			 undesignated matter following subclause (III) (as redesignated by subparagraph
			 (A)) and inserting the following:
					
						(ii)OCS source
				activityAn OCS source activity includes platform and drill ship
				exploration, construction, development, production, processing, and
				transportation.
						(iii)EmissionsEmissions
				from any vessel servicing or associated with an OCS source, including emissions
				while at the OCS source or en route to or from the OCS source within 25 miles
				of the OCS source—
							(I)shall be
				considered direct emissions from the OCS source; but
							(II)shall not be
				subject to any emission control requirement applicable to the source under
				subpart 1 of part C of title I.
							(iv)Platform or
				drill ship explorationFor platform or drill ship exploration, an
				OCS source is established at the point in time when drilling commences at a
				location and ceases to exist when drilling activity ends at that location or is
				temporarily interrupted because the platform or drill ship relocates for
				weather or other
				reasons.
						.
				4.PermitsSection 328 of the Clean Air Act (42 U.S.C.
			 7627) is amended by adding at the end the following:
			
				(d)Permit
				applicationIn the case of a completed application for a permit
				under this Act for platform or drill ship exploration for an OCS source—
					(1)final agency
				action (including any reconsideration of the issuance or denial of the permit)
				shall be taken not later than 180 days after the date of filing the completed
				application;
					(2)the Environmental
				Appeals Board of the Environmental Protection Agency shall have no authority to
				consider any matter relating to the consideration, issuance, or denial of the
				permit;
					(3)no administrative
				stay of the effectiveness of the permit may extend beyond the date that is 180
				days after the date of filing the completed application;
					(4)the final agency
				action shall be considered to be nationally applicable under section 307(b);
				and
					(5)judicial review
				of the final agency action shall be available only in accordance with section
				307(b) without additional administrative review or
				adjudication.
					.
		
